*583The complainant informed a police officer that he had just been robbed and described one of the assailants as wearing a brown fur hat with earflaps down and a blue satin jacket. Immediately prior to this encounter, the officer had seen defendant, whom he knew by name, wearing the outfit described. An open complaint report naming defendant was dispersed throughout the precinct. Defendant was arrested a few months later possessing a set of brass knuckles and thirty-six vials of crack. The arrest was made by another officer who was familiar with the outstanding complaint and recognized defendant as the one sought.
The hearing court properly denied defendant’s motion for suppression of the physical evidence as there was probable cause for defendant’s arrest (People v Brnja, 50 NY2d 366, 372). Concur — Murphy, P. J., Ellerin, Wallach and Smith, JJ.